
	

114 HRES 554 IH: Supporting the goals and ideals of “Computer Science Education Week”.
U.S. House of Representatives
2015-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 554
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2015
			Mrs. Brooks of Indiana (for herself and Ms. DelBene) submitted the following resolution; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting the goals and ideals of Computer Science Education Week.
	
	
 Whereas Computer Science Education Week highlights the crucial role that computer science plays in transforming our society, enabling innovation and creating economic opportunity;
 Whereas computing technology is an integral part of culture and is transforming how people interact with each other and the world around them;
 Whereas computer science is transforming industry, creating new fields of commerce, driving innovation in all fields of science, and bolstering productivity in established economic sectors;
 Whereas the field of computer science underpins the information technology sector of our economy, which is a significant contributor to United States economic output;
 Whereas the information technology sector is uniquely positioned to help with economic recovery through the research and development of new innovations;
 Whereas the Bureau of Labor Statistics predicts that in the year 2022, there will be 9.9 million available computer science jobs in the science, technology, engineering and math (STEM) fields, and of those jobs, half will be in computing and information technology;
 Whereas allowing students to participate in high-quality computer science activities exposes them to the rich opportunities the field offers and provides critical thinking skills that will serve them throughout their lives;
 Whereas all students deserve the chance to receive a thorough preparation in computer science, including access to the qualified teachers, technology, and age-appropriate curricula needed to learn computer science at the elementary and secondary levels of education;
 Whereas participating in an Hour of Code during Computer Science Education Week can serve to demystify the field of computer science and encourage more students to take up further studies of computer science;
 Whereas the field of computer science has significant equity barriers to address, including attracting more participation by women and underrepresented minorities;
 Whereas Grace Murray Hopper, one of the first women in the field of computer science, engineered new programming languages and pioneered standards for computer systems, laying the foundation for future advancements in computer science; and
 Whereas the week of December 7, in honor of Grace Hopper's birthday, is designated as “Computer Science Education Week”: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of “Computer Science Education Week”;
 (2)encourages schools, educators, parents and policymakers to participate in “Computer Science Education Week” by enabling their students to participate in the Hour of Code;
 (3)encourages schools, teachers, researchers, universities, business leaders and policymakers to identify mechanisms for teachers to receive cutting edge professional development to provide sustainable learning experiences in computer science at all educational levels and encourage students to be exposed to computer science concepts; and
 (4)encourages opportunities, including through existing programs, for women and underrepresented minorities to pursue computer science education and careers.
			
